DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0005], line 1: “a seismic surveys” appears instead of either “a seismic survey” or “seismic surveys” 
Paragraph [0005], line 22: “the inner cavity” appears instead of “an inner cavity” 
Page 23, line 30: “overly stress” appears instead of “overly stressed” 
Paragraph [0066], line 8: “are can be” appears 
Page 35, line 4: “overly stress” appears instead of “overly stressed”. 
Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities: 
Line 5: "guide;” appears instead of “guide; and”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the inner cavity" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bouska (US 2017/0003407) in view of Sie (US 4,694,162). 
As to claim 1, Bouska teaches a seismic sensor for a seismic survey (paragraphs [0005], [0012]), the seismic sensor comprising: 
an outer housing having a central axis, a first end, and a second end opposite the first end (FIGS. 3-5); 
a proof mass moveably disposed in the outer housing, wherein the proof mass includes a power source (FIGS. 3, 4: proof mass 14, battery 2 and paragraph [0012]: "the power supply is an integral part of the proof mass"); 
a sensor element disposed in the outer housing and configured to detect the movement of the outer housing relative to the proof mass (paragraph [0094]: "each flattened member 12 may further support one or more piezoelectric elements bonded to the surface or surfaces of the flattened member 12 to form piezoelectric sensors" and paragraph [0073]); and 
electronic circuitry coupled to the sensor element and the power source (FIGS. 2, 3, electronic circuitry 17). 
However, Bouska does not teach that the first end comprises a portion made of a clear material configured to transmit light having a frequency in the visible or infrared range of the electromagnetic spectrum, and a light guide assembly having a first end adjacent the clear portion of the first end of the outer housing and a second end adjacent the electronic circuitry, wherein the light guide assembly is configured to transmit light in an axial direction between the first end of the light guide assembly and the clear portion and to transmit light in a non-axial direction between the second end of the light guide assembly and the electronic circuitry.  Sie teaches a fiber optic cable which transmits light in an axial direction adjacent the first end (top of the case) and in a non-axial direction close to the second end (close to the light source) (FIG. 3, reference numbers 44, 45), and therefore suggests that the first end comprises a portion made of a clear material configured to transmit light having a frequency in the visible or infrared range of the electromagnetic spectrum, and a light guide assembly having a first end adjacent the clear portion of the first end of the outer housing and a second end adjacent the electronic circuitry, wherein the light guide assembly is configured to transmit light in an axial direction between the first end of the light guide assembly and the clear portion and to transmit light in a non-axial direction between the second end of the light guide assembly and the electronic circuitry.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a seismic sensor for a seismic survey, the seismic sensor comprising: an outer housing having a central axis, a first end, and a second end opposite the first end; a proof mass moveably disposed in the outer housing, wherein the proof mass includes a power source; a sensor element disposed in the outer housing and configured to detect the movement of the outer housing relative to the proof mass; and electronic circuitry coupled to the sensor element and the power source as taught by Bouska, in combination with the first end comprising a portion made of a clear material configured to transmit light having a frequency in the visible or infrared range of the electromagnetic spectrum, and a light guide assembly having a first end adjacent the clear portion of the first end of the outer housing and a second end adjacent the electronic circuitry, wherein the light guide assembly is configured to transmit light in an axial direction between the first end of the light guide assembly and the clear portion and to transmit light in a non-axial direction between the second end of the light guide assembly and the electronic circuitry as suggested by Sie, since such combination allows the data to be communicated by the optical fiber to external devices (see Sie, col. 3, lines 14-18). 
As to claim 2, Bouska as modified by Sie teaches the seismic sensor of claim 1 as discussed above.  However, Bouska does not teach that the light guide assembly comprises a curved section between its first and second ends configured to change the direction of travel of light transmitted along the light guide assembly.  Sie teaches a fiber optical cable for a geophysical detector, the cable having a 90° degree curved section (FIGS. 1-3, 90° curved section of the fiber optic cable 28 (FIG. 1 (visible on left side, inside case between reference numbers 26 and 22B in drawing) and 44 (FIGS. 2 (inside left side of case), 3 (inside right side of case))), and therefore suggests that the light guide assembly comprises a curved section between its first and second ends configured to change the direction of travel of light transmitted along the light guide assembly.  It would have obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the seismic sensor of claim 1 as taught by Bouska as modified by Sie, in combination with the light guide assembly comprising a curved section between its first and second ends configured to change the direction of travel of light transmitted along the light guide assembly as suggested by Sie, since such combination enables more compact design of a sensing device having optical coupling for data output. 
As to claim 3, Bouska as modified by Sie teaches the seismic sensor of claim 2 as just discussed.  However, Bouska does not teach that the curved section comprises a 90° bend.  Sie teaches a fiber optical cable for a geophysical detector, the cable having a 90° degree curved section (FIGS. 1-3, 90° curved section of the fiber optic cable 28 (FIG. 1 (visible on left side, inside case between reference numbers 26 and 22B in drawing) and 44 (FIGS. 2 (inside left side of case), 3 (inside right side of case))), and therefore suggests that the curved section comprises a 90° bend.  It would have obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the seismic sensor of claim 2 as taught by Bouska as modified by Sie, in combination with that the curved section comprising a 90° bend as suggested by Sie, since such combination better enables more compact design of a sensing device having optical coupling for data output. 
As to claim 4, Bouska as modified by Sie teaches the seismic sensor of claim 1 as discussed above.  However, Bouska does not teach that the electronic circuitry is configured to emit light travelling in the non-axial direction and receive light travelling in the non-axial direction.  Sie teaches non-axial travelling of light in the sensor (FIG. 1, reference numbers 22A, 22B; col. 3, lines 3-7), and therefore suggests that the electronic circuitry is configured to emit light travelling in the non-axial direction and receive light travelling in the non-axial direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the seismic sensor of claim 1 as taught by Bouska as modified by Sie, in combination with the electronic circuitry being configured to emit light travelling in the non-axial direction and receive light travelling in the non-axial direction as suggested by Sie, since such combination enables increased design options for the sensor assembly
As to claim 5, Bouska as modified by Sie teaches the seismic sensor of claim 4 as just discussed.  However, Bouska does not teach that the electronic circuitry comprises at least one of an LED and a photodiode.  Sie teaches an LED light source (col. 2, lines 52-54, “light generating means such as an LED”) as well as photodiode use (cols. 3, 4), and therefore suggests that the electronic circuitry comprises at least one of an LED and a photodiode.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the seismic sensor of claim 4 as taught by Bouska as modified by Sie, in combination with the electronic circuitry comprising at least one of an LED and a photodiode as suggested by Sie, since such combination is mere utilization of well known technology to implement use of optical data transmission and reception. 

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bouska in view of Sie, and further in view of Meyer (US 2006/0236762). 
As to claim 6, Bouska as modified by Sie teaches the seismic sensor of claim 1 as discussed above.  However, Bouska does not teach that the proof mass includes the electronic circuitry and wherein the light guide assembly includes a first light guide fixably coupled to the proof mass and a second light guide fixably coupled to the outer housing.  Meyer teaches an accelerometer and includes fixably coupling optical elements for data transfer to a proof mass (paragraph [0011]: "the FBG 14 is secured to the housing 24 by any suitable means such as adhesive bonding in a passage 30. A portion 18 of the optical fiber 16 is secured to the proof mass 22 by any suitable means such as being adhesively secured", and FIG. 1), and therefore suggests that the proof mass includes the electronic circuitry and wherein the light guide assembly includes a first light guide fixably coupled to the proof mass and a second light guide fixably coupled to the outer housing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the seismic sensor of claim 1 as taught by Bouska as modified by Sie, in combination with the proof mass including the electronic circuitry and the light guide assembly including a first light guide fixably coupled to the proof mass and a second light guide fixably coupled to the outer housing as suggested by Meyer, since such combination allows the motion data to be communicated by the optical fiber to external device in order to extract acceleration data (see Meyer, paragraphs [0021], [0022] and FIG. 2: optical interrogator 56). 
As to claim 7, Bouska as modified by Sie and Meyer teaches the seismic sensor of claim 6 as just discussed.  Bouska further teaches that the outer housing includes a body and a cap (Abstract; FIG. 2).  However, Bouska does not teach that the second light guide extends axially from the cap.  Sie teaches exiting of an optical fiber from the sensor through the top end (FIGS. 1-3, reference number 28), and therefore suggests that the second light guide extends axially from the cap.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the seismic sensor of claim 6 as taught by Bouska as modified by Sie and Meyer, in combination with the second light guide extending axially from the cap as suggested by Sie, since such combination reflects a mere design consideration for optical data communication with the sensor having a spike for insertion into the ground. 
As to claim 8, Bouska as modified by Sie and Meyer teaches the seismic sensor of claim 7 as just discussed.  However, Bouska does not teach that the cap is made of the clear material.  Nonetheless, this feature is merely one of several straightforward possibilities from which the skilled person would select, in accordance with circumstances, without the exercise of inventive skill, in order to solve the problem posed of enhancing the data communication between the seismic sensor and the exterior. 
As to claim 9, Bouska as modified by Sie and Meyer teaches the seismic sensor of claim 6 as discussed above.  However, Bouska does not teach that the second light guide is coaxially aligned with the central axis of the outer housing.  Meyer teaches the fiber optic cable being coaxially aligned with the central axis of the housing (FIG. 1, reference numbers 16, 24), and therefore suggests that the second light guide is coaxially aligned with the central axis of the outer housing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the seismic sensor of claim 6 as taught by Bouska as modified by Sie and Meyer, in combination with the second light guide being coaxially aligned with the central axis of the outer housing as suggested by Meyer, since such combination is a configuration well known and used in this art. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bouska in view of Sie and Meyer, and further in view of Ikuta et al. (US 2014/0355304). 
As to claim 10, Bouska as modified by Sie and Meyer teaches the seismic sensor of claim 6 as discussed above.  However, Bouska does not teach that the first light guide is axially spaced from the second light guide so as to provide a gap between adjacent ends of the first light guide and the second light guide, wherein the gap is configured to permit axial movement of the first light guide relative to the second light guide.  Ikuta teaches vibration isolation between a waveguide and another optical element via use of a gap (paragraph [0012]), and therefore suggests that the first light guide is axially spaced from the second light guide so as to provide a gap between adjacent ends of the first light guide and the second light guide, wherein the gap is configured to permit axial movement of the first light guide relative to the second light guide.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the seismic sensor of claim 6 as taught by Bouska as modified by Sie and Meyer, in combination with the first light guide being axially spaced from the second light guide so as to provide a gap between adjacent ends of the first light guide and the second light guide, wherein the gap is configured to permit axial movement of the first light guide relative to the second light guide as suggested by Ikuta, since such combination reduces or even eliminate stresses between those two elements due to possible relative movement. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bouska in view of Meyer. 
As to claim 11, Bouska teaches a seismic sensor for a seismic survey (paragraphs [0005], [0012]), the seismic sensor comprising: 
an outer housing having a central axis, a first end, and a second end opposite the first end (FIGS. 3-5); 
a proof mass moveably disposed in the outer housing, wherein the proof mass includes a power source and electronic circuitry coupled to the power source (FIGS. 2-4: proof mass 14, battery 2, electronic circuitry 17 and paragraph [0012]: "the power supply is an integral part of the proof mass"); 
a sensor element disposed in the inner cavity and configured to detect the movement of the outer housing relative to the proof mass, wherein the sensor element is coupled to the electronic circuitry (FIGS. 2-4; paragraphs [0073], [0094]). 
However, Bouska does not teach a light guide assembly configured to transmit light from the electronic circuitry to the outer housing, wherein the light guide assembly includes a first light guide fixably coupled to the proof mass and a second light guide fixably coupled to the outer housing.  Meyer teaches an accelerometer and includes fixably coupling optical elements for data transfer to a proof mass (paragraph [0011]: "the FBG 14 is secured to the housing 24 by any suitable means such as adhesive bonding in a passage 30. A portion 18 of the optical fiber 16 is secured to the proof mass 22 by any suitable means such as being adhesively secured", and FIG. 1), and therefore suggests a light guide assembly configured to transmit light from the electronic circuitry to the outer housing, wherein the light guide assembly includes a first light guide fixably coupled to the proof mass and a second light guide fixably coupled to the outer housing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a seismic sensor for a seismic survey, the seismic sensor comprising: an outer housing having a central axis, a first end, and a second end opposite the first end; a proof mass moveably disposed in the outer housing, wherein the proof mass includes a power source and electronic circuitry coupled to the power source; a sensor element disposed in the inner cavity and configured to detect the movement of the outer housing relative to the proof mass, wherein the sensor element is coupled to the electronic circuitry as taught by Bouska, in combination with a light guide assembly configured to transmit light from the electronic circuitry to the outer housing, wherein the light guide assembly includes a first light guide fixably coupled to the proof mass and a second light guide fixably coupled to the outer housing as suggested by Meyer, since such combination allows the motion data to be communicated by the optical fiber to external device in order to extract acceleration data (see Meyer, paragraphs [0021], [0022] and FIG. 2: optical interrogator 56). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bouska in view of Meyer, and further in view of Ikuta. 
As to claim 12, Bouska as modified by Meyer teaches the seismic sensor of claim 11 as just discussed.  However, Bouska does not teach that the first light guide has a first end proximal an LED and a photodiode of the electronic circuitry and a second end distal the electronic circuitry; that the second light guide has a first end fixably coupled to the outer housing and a second end axially adjacent the second end of the first light guide; and that a gap is axially positioned between the second end of the first light guide and the second end of the second light guide.  Ikuta teaches vibration isolation between a waveguide and another optical element via use of a gap (paragraph [0012]), and therefore suggests that the first light guide has a first end proximal an LED and a photodiode of the electronic circuitry and a second end distal the electronic circuitry; that the second light guide has a first end fixably coupled to the outer housing and a second end axially adjacent the second end of the first light guide; and that a gap is axially positioned between the second end of the first light guide and the second end of the second light guide.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the seismic sensor of claim 11 as taught by Bouska as modified by Meyer, in combination with the first light guide having a first end proximal an LED and a photodiode of the electronic circuitry and a second end distal the electronic circuitry; the second light guide having a first end fixably coupled to the outer housing and a second end axially adjacent the second end of the first light guide; and a gap being axially positioned between the second end of the first light guide and the second end of the second light guide as suggested by Ikuta, since such combination reduces or even eliminate stresses between those two elements due to possible relative movement. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645